DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
That the amendment to the clam languages filed on 10/13/22 has been fully considered and made of record.   Claims 1-8 are pending of record, in that unelected claims 7 and newly added claim 8.  

Claim Objections
Claims 1-6 and 8 objected to because of the following informalities:  
“i) and ii)” in the preamble should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (JP2015166096) in view of Rauof et al (of record).
	Mitsuo discloses a heating device suitable for heating at least one soldered joint between i)an electronic component comprising at least a first contact and ii) a printed circuit board, the heating device comprising: 
	a contiguous surface (in form of cylindrical 4 see Fig. 1); 
	heating means 4 suitable for reaching a temperature at least equal to a melting point of the solder (see Fig. 4).  Regarding the limitation where” electrical-connection means suitable for being coupled to an electrical power supply” (refer to Rauof et al fig. 3, 17). Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing of the invention to utilize the Rauof invention onto the Mitsuo in order to form the device having the exact size and shape configurations.   The motivation for the combination can be obtain from either reference since both references in the same endeavor field invention.  
	Since the claims directed to the device and claims 2-6 and 8 directed to an outside element which do not further limit the heating device, therefore the combination teaching above appears to satisfied the limitations of the above claims.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8 have been considered but are moot because the new ground of rejection (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt